                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

KARLA CRUZ and ROBERT ROMERO, Parents,
on behalf of R.C., Student,

       Plaintiffs,
v.                                                          No. 2:19-cv-00277-KRS-SMV

BOARD OF EDUCATION OF
HOBBS MUNICIPAL SCHOOL DISTRICT,

       Defendant.

                      STIPULATED FINAL ORDER OF DISMISSAL

       THIS MATTER having come before the Court on the parties’ Joint Motion to Dismiss

with Prejudice.

       The Court finds that the Motion is well taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiffs’

Complaint be and hereby is dismissed in its entirety, with prejudice.

       IT IS FURTHER ORDERED that each party is to bear its own attorney’s fees and costs.



                                                     ________________________________
                                                     The Honorable Kevin R. Sweazea
                                                     United States Magistrate Judge
Submitted by:

GERMAN•BURNETTE & ASSOCIATES, LLC


/s/ Jason Marks
MARY KELEHER CASTLE
JASON MARKS
Attorneys for Defendant
11728 Linn Ave, NE
Albuquerque, New Mexico 87112
(505) 292-9676
Approved by:


Approved by email 10/16/19________________
GAIL STEWART
Attorney for Plaintiffs
3800 Osuna NE, Suite 1
Albuquerque, NM 87109
(505) 244-3779




                                         2
